Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                       CASE NO.: 0:17-cv-60533-MARTINEZ-OTAZO-REYES

   RODNEY SCOTT PATTERSON,
       Plaintiff,

   vs.

   AMERICAN AIRLINES, INC., a Delaware
   Corporation,

          Defendant.
                                                    /


          RESPONSE IN OPPOSITION TO THE AMLONG FIRM’S RULE 11
    MOTION REGARDING AMERICAN AIRLINES, INC.’S MOTION FOR SANCTIONS

          Defendant American Airlines, Inc. (“American”) and its counsel of record respectfully

   submit this response in opposition to the Amlong Firm’s Rule 11 Motion Regarding American

   Airlines, Inc.’s Motion for Sanctions, ECF No. 234 (the “Amlong Motion”). For the reasons

   detailed below, the Amlong Motion is frivolous and should be summarily denied.

                                         INTRODUCTION

          In the Amlong Motion, William Amlong and his law firm, The Amlong Firm (collectively,

   “Mr. Amlong”) argue that American lacked a proper basis for seeking sanctions against Mr.

   Amlong as part of American’s Motion for Sanctions (ECF No. 154). The evidence admitted at the

   August 26, 2019 hearing confirms what was already apparent at the time American filed its Motion

   for Sanctions: there is ample basis for seeking sanctions against Mr. Amlong. The Amlong Motion

   itself is frivolous and yet another example of Mr. Amlong’s improper litigation tactics. In that

   regard, American should recover its fees and expenses in responding to the Amlong Motion.
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 2 of 14



          The evidence presented at that hearing confirms that Mr. Amlong knowingly and

   repeatedly assisted Plaintiff in misleading American and the Court regarding Dr. Bercaw’s

   evaluation for an extended time.

          1.      Mr. Amlong knew several months before filing this lawsuit that Dr. Bercaw

                  evaluated Plaintiff and provided opinions that undermined Plaintiff’s claims;

          2.      Mr. Amlong knew that Plaintiff testified falsely during his deposition;

          3.      Mr. Amlong knew or believed that Plaintiff altered documents in this case; and

          4.      Mr. Amlong failed to apprise American or the Court of the truth even after

                  determining that he had an ethical and legal obligation to do so.

          Rather than correcting this fraud on the Court and American, Mr. Amlong doubled-down

   on his knowing participation in Plaintiff Rodney Scott Patterson’s strategy of subterfuge. His

   excuses and arguments changed throughout the evidentiary hearing and are belied by the plain

   record in this case and Mr. Amlong’s own late-produced documents. Mr. Amlong even went so

   far as to offer false testimony at the evidentiary hearing, claiming he took Plaintiff into the hallway

   during Plaintiff’s false deposition testimony and told Plaintiff to stop lying. But Mr. Amlong’s

   testimony was untrue—as Mr. Amlong would soon admit—because there was no break during the

   relevant portion of Plaintiff’s deposition. Mr. Amlong’s story (much like the Amlong Motion) is

   yet another example of his attempt to avoid the consequences of his actions, resulting in further

   expense and attorneys’ fees to American and unnecessarily extending these proceedings.

                                              ARGUMENT

          There is no dispute that Plaintiff lied at his deposition and attempted to hide evidence from

   American and the Court to cover up his actions—as his own counsel now concedes. See Amlong

   Resp. to American’s Mot. for Sanctions at 19, ECF No. 197 (“Lt. Col. Patterson may have wanted



                                                     2
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 3 of 14



   to keep hidden from American the Bercaw/Fonseca report because he . . . thought it would harm

   his case. He was even willing to lie about it at his deposition, to obstruct access to it by his lawyers

   and to conceal it from the leading neuropsychologist he retained . . .”); see also Hr’g Tr. at 259:10–

   25 (When Plaintiff asked Mr. Amlong why he said that Plaintiff lied at his deposition, Mr. Amlong

   explained, “For you to say that you did not know who Ed Bercaw was made such little sense that

   it just jumps off the page and bites you. I don’t see how you could have forgotten who Ed Bercaw

   was.”).

             Mr. Amlong, however, not only admits that Plaintiff lied to the Court, but also that he

   himself made untrue statements to the Court. See Amlong Hr’g Ex. 25 at p. 2 (“Scott, You lied to

   me about not having Bercaw’s report or a copy of the letter to from Bercaw to Glenn Caddy. That

   caused me to say things to the Court that were not true, i.e., that we did not have them.”).

             Although Mr. Amlong argues that he is essentially an innocent bystander who was duped

   by his client, there is ample evidence—much of which Mr. Amlong revealed for the first time at

   the evidentiary hearing on American’s Sanctions Motion—that Mr. Amlong played an active role

   in Patterson’s ploy to deceive American and the Court.

             1.     Mr. Amlong has known of Dr. Bercaw’s evaluation and results since April
                    2016 but has told a misleading story.

             Plaintiff retained Mr. Amlong on April 12, 2016. Hr’g Tr. 206:14–16, ECF No. 247 (“Q. .

   . . [W]hen were you retained by Colonel Patterson? A. April 12, 2016). By no later than April 22,

   2016 (just ten days into the representation), Mr. Amlong learned that Dr. Bercaw evaluated

   Plaintiff and recommended that the results be forwarded to the FAA for further review. See Def.’s

   Hr’g Ex. 3, ECF No. 244-2. Mr. Amlong also knew that as of April 22, 2016, Plaintiff wanted to

   hide the results of Dr. Bercaw’s exam from American and the FAA, but instructed Dr. Bercaw to

   provide information to Mr. Amlong and Plaintiff’s testifying expert, Dr. Caddy. See id. Although


                                                      3
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 4 of 14



   Mr. Amlong argues he did not receive a copy of Dr. Bercaw’s report, he cannot feign ignorance of

   the evaluation because Mr. Amlong emailed Dr. Bercaw directly on April 22, 2016, asking for a

   copy of the report and the underlying data. See Amlong Hr’g Ex. 2C.1

           Even though Mr. Amlong knew that Dr. Bercaw evaluated Plaintiff and recommended

   further FAA review, Mr. Amlong filed Plaintiff’s Complaint roughly 11 months later in March

   2017. Since then, Mr. Amlong signed off on Plaintiff’s interrogatory responses that omitted Dr.

   Bercaw altogether, Def.’s Hr’g Ex. 10, ECF No. 244-8, and amended interrogatory responses that

   mischaracterize Dr. Bercaw’s involvement in the case, Def.’s Hr’g Ex. 12, ECF No. 244-10. Mr.

   Amlong has also continued to present a theory of the case in which Dr. Knippa was a lone outlier

   while every other doctor found Plaintiff fit for duty. But Mr. Amlong has always known that

   narrative to be false.

           2.      Mr. Amlong admits that Plaintiff lied at his deposition; but acts as though
                   Plaintiff’s lies are okay.

           Plaintiff told several lies at his deposition about his interactions with Dr. Bercaw. See

   Patterson Dep. 341:12–350:5, ECF No. 57-1 First, he claimed not to know who Dr. Bercaw was.

   But as Mr. Amlong testified at the hearing: “For [Plaintiff] to say that [he] did not know who Ed

   Bercaw was made such little sense that it just jumps off the page and bites [him]. I don’t see how

   [Plaintiff] could have forgotten who Ed Bercaw was.” Hr’g Tr. at 259:10–25, ECF No. 247.

   Plaintiff then testified that he never visited Dr. Bercaw. But Plaintiff now concedes he did and Dr.




   1
     That Mr. Amlong did not produce this email until the middle of the evidentiary hearing further
   evidences his improper tactics. Plainly, this email that was sent to Dr. Bercaw and Dr. Caddy was
   responsive to American’s document requests and, at minimum, should have been turned over
   following this Court’s discovery order. See ECF No. 80. The only conceivable reason Mr. Amlong
   did not produce this document is that it undermines his obviously false claim to have known
   nothing of Dr. Bercaw’s evaluation.

                                                    4
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 5 of 14



   Bercaw testified that he saw Plaintiff for a full day of evaluations in March 2016. Plaintiff also

   testified that he did not list Dr. Bercaw on his FAA form 8500-8s because Dr. Bercaw did not want

   to be involved in litigation. The evidence now shows it was Plaintiff who did not want Dr. Bercaw

   involved in this litigation because Dr. Bercaw refused to “play ball.” See Def.’s Hr’g Ex. 8, ECF

   No. 244-6.2

          Mr. Amlong’s testimony regarding the seriousness of these lies is shocking. First, Mr.

   Amlong attempted to convince the Court that he took Plaintiff into the hallway in the middle of

   the false deposition testimony and demanded that Plaintiff tell the truth. But Mr. Amlong later

   recanted that testimony and admitted that there was no break in Plaintiff’s deposition testimony

   about Dr. Bercaw. Hr’g Tr. at 215:1–217:1, ECF No. 247.3 Next, Mr. Amlong tried to argue that

   Mr. Patterson “corrected” his lies during the deposition because he admitted consulting with Dr.

   Bercaw. But Plaintiff never corrected his lies about having visited Dr. Bercaw. In fact, Plaintiff

   continued to lie to American and the Court for months after the deposition claiming that Dr.

   Bercaw did not perform any of the testing. See, e.g., Def.’s Hr’g Exs. 12 & 13, ECF Nos. 244-10

   & 244-11. As Plaintiff now seems to concede and Dr. Bercaw testified, that simply was not true.




   2
     Plaintiff’s attempts to explain away the “play ball” emails lack any credibility. Plaintiff
   acknowledged having paid thousands of dollars for the evaluation, but now attempts to recast the
   “play ball” reference to suggest Plaintiff did not want to pay the additional fees to have Dr. Bercaw
   discuss the results with Dr. Caddy—even though Dr. Bercaw agreed in writing to discuss the
   results with Plaintiff for free. See Def.’s Hr’g Ex. 8, ECF No. 244-6. Mr. Amlong’s willingness to
   help Plaintiff make this argument is another example of using smoke and mirrors when called to
   account for the gaping holes in his case.
   3
     Ms. Amlong asked a similarly misleading line of questioning on Plaintiff’s cross-examination.
   Hr’g Tr. at 150:19–21 (“Q. Okay. Do you remember Mr. Amlong taking you out in the hall and
   saying ‘what are you doing Colonel Patterson’? A. I don’t have any recollection of that
   conversation.”)

                                                    5
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 6 of 14



          3.      Mr. Amlong apparently believed that Plaintiff fabricated documents but never
                  disclosed this information to American or the Court. Alternatively, Mr.
                  Amlong’s testimony at the hearing was intentionally false.

          In yet another new revelation, Mr. Amlong announced during the hearing that Plaintiff had

   “Photoshopped” a version of Dr. Bercaw’s report and then lied about the report having come from

   his union representative (apparently to explain how he had an unredacted copy of a document he

   testified he had never received or seen). Until the hearing, American did not know that Plaintiff

   “doctored” documents that were produced in this case—but Mr. Amlong has had this information

   for more than a year.

          According to Mr. Amlong, Plaintiff convinced Mr. Amlong that Plaintiff downloaded a

   copy of Dr. Bercaw’s report from PACER, “manipulated it to take off the ECF legends, to take

   out the redaction and to type the numbers back in there.” Hr’g Tr. at 230:4–9, ECF No. 247. Mr.

   Amlong testified that Plaintiff did this because he “wanted to present [Dr. Bercaw’s report and his

   May 6, 2016 letter] together for the optics of it.” Id. Of course, even if that were true, it would in

   no way justify what he did and would still constitute evidence fabrication.

          Plaintiff does not deny manipulating the document and Ms. Amlong’s questioning revealed

   that Plaintiff then combined and misrepresented these materials as having come from Plaintiff’s

   union representative.

                  Q.       Okay. Defendant’s Exhibit Number 5. This is a copy of Dr.
                           Bercaw’s report that the Defendants filed on PACER in
                           support of their summary judgment motion, correct?

                  A.       That’s correct.

                  Q.       And you testified that you downloaded this document from
                           PACER, correct?

                  A.       I did.

                  Q.       And after you downloaded it, you then basically
                           Photoshopped it, removed the redactions and retyped in the

                                                     6
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 7 of 14



                         material that was under the redacted portions and produced
                         it as a document that had been in the possession of a union
                         representative by the name of Danny Shellhouse. Correct?

                  A.     I don’t recall the specific sequence of events, Karen, but I
                         had access to the PI number and the application ID number.

                  Q.     And you modified the document that you downloaded from
                         PACER and you represented that that document had been in
                         the possession of your union representative along with the
                         letter that Dr. Bercaw wrote, and that those documents had
                         been obtained from Danny Shellhouse; is that correct?

                  A.     I don’t recall -- I don’t recall that Shellhouse had a copy of
                         this neuropsychological examination, I don’t.

                  Q.     But you don’t deny that that’s how you represented it to our
                         office.

                  A.     I sent that to -- I do recall sending the document that I
                         corrected in there because I had the PI number and the
                         application ID number, and I do recall sending that to
                         Yasmin.

                  Q.     Okay. Let’s -- and representing it as something that had been
                         in the possession of your union representative, correct?

                  A.     I’m not sure how that was represented.

                  Q.     And Mr. Amlong went, quote, apeshit when he found out
                         about it, didn’t he?

                  A.     I know that Mr. Amlong asked me to explain how I got the
                         information off the document and it comes off of my -- it
                         comes off of my special instrument certificate with the FAA.

                  Q.     And subsequently, Mr. Amlong modified and filed an
                         amended      disclosure   withdrawing    basically the
                         representation that this had been obtained from Danny
                         Shellhouse, correct?

                  A.     That’s correct.

   Hr’g Tr. At 155:20–157:6. Mr. Amlong then misrepresented to American that these materials were

   obtained from Plaintiff’s union representative. See id. at 231:21–232:17.



                                                   7
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 8 of 14



            Mr. Amlong’s September 18, 2018 “Amended Notice of Production of Documents” did

   nothing to cure the misrepresentation because it contained additional deceptive statements. In that

   notice, Mr. Amlong never mentioned that any document had been altered and attempted to explain

   the issue away by claiming the documents were “mistakenly selected by [Mr. Amlong’s] associate

   and assistant when he told them, remotely, to ‘Attach the documents from Danny Shellhouse.’”

   See Amlong’s Hr’g Ex. 36. That statement was untrue and was an attempt to cover up Plaintiff’s

   obstructionist ploy.4

            Even more shocking, the other documents disclosed for the first time at the hearing show

   that Mr. Amlong likely did not believe his own testimony at the evidentiary hearing. In a

   September 18, 2018, email to Plaintiff, Mr. Amlong explained that he did not believe Plaintiff

   simply doctored documents for “optics” reasons—he believed Plaintiff lied about having them all

   along.

                   You never responded to my September 8 e-mail, which I have pasted
                   below, as to how you could white-out redactions and the district
                   court’s ECF filing stamps on the letter, and reinsert your personal
                   FAA identification numbers. Karen and I both electronically
                   whited-out the redacted portions of the report that Mike Holt filed
                   as an attachment to his summary judgment reply, and using 12 point
                   Times New Roman (just as you said you had done) inserted the
                   missing FAA personal identification numbers, but the appearance


   4
     This is not the first time in these sanction proceedings that Mr. Amlong has attempted to blame
   an associate or his assistant for what he likes to call a “mistake.” Mr. Amlong has repeatedly argued
   that his associate “inadvertently” produced one of the Bercaw emails in response to American’s
   request for production. Hr’g Tr. at 214:4–12, ECF No. 247. The evidence shows that Ms. Amlong
   also produced the document after carefully analyzing the alleged privilege issues. See id. at
   251:17–252:16; see also Def.’s Hr’g Ex. 23, ECF No. 244-21. Thus, it was not produced by some
   mistake made by an errant associate. And, Mr. Amlong’s emails confirm that the production of the
   Bercaw email was proper—and not inadvertent as he has argued before. Amlong Hr’g Ex. 31 at p.
   2 (admitting that the associate “should have [turned over the document], rather than it being
   ‘inadvertent,’ as [Amlong] later argued, thinking that Dr. Bercaw was merely a non-testifying
   expert.” Ultimately, were it not for the associate’s “inadvertent” production (which Ms. Amlong
   repeated), Plaintiff’s grand scheme to mislead American and the Court may have gone undetected.

                                                    8
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 9 of 14



                  was drastically different. The report that you emailed to Yasmin,
                  however, looks just like the one that we got September 9 from
                  Comprehensive MedPsych Systems. The most obvious answer to
                  this puzzle is that the reason the one you scanned and sent to Yasmin
                  looked like the real deal is because it was the real deal, which you
                  have had all along—going back to April 26, 2016 when you were
                  criticizing the report as “very weak.”

   Amlong Hr’g Ex. 31 at p. 2 (emphasis added, errors in original). It thus appears that Mr. Amlong

   either hid the fact that Plaintiff “Photoshopped” documents in this case or he falsely testified that

   Plaintiff “Photoshopped” documents to hide another of Plaintiff’s lies. Either way, Mr. Amlong

   should be sanctioned.

          4.      Mr. Amlong failed to apprise American or the Court of the truth even after
                  determining that he had an ethical and legal obligation to do so.

          While Mr. Amlong has offered a litany of excuses for hiding Dr. Bercaw’s involvement in

   this case, the real reason is simple. In Mr. Amlong’s own words, he and Plaintiff were hoping they

   would “be able to keep the Bercaw materials away from American.” Amlong Hr’g Ex. 7. Plaintiff

   echoed this sentiment when he explained his bottom line: Whatever Dr. Bercaw’s report actually

   said, the “bottom line” was that Plaintiff knew he “had to shut the whole thing down” because Dr.

   Bercaw’s results would not be favorable. See Amlong Hr’g Ex. 27. And, although Mr. Amlong

   now suggests that he did everything in his power to set the record straight, Mr. Amlong’s emails

   paint a very different picture.

          A year ago, Mr. Amlong sent an email to Plaintiff that makes precisely the points American

   has raised in its sanctions motion.

                  If you [(Plaintiff)] (as you have testified) never had a copy of the
                  report, and if you had not seen the May 6 letter (written 10 days after
                  sending th[e] email), how could you possibly know that Dr.
                  Bercaw’s report was “lacking and very weak” and “needs to be re-
                  done” unless [he] received a copy?

   Amlong Hr’g Ex. 31 at p. 1.


                                                    9
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 10 of 14




                     If you never had a copy of the report, how could you have mailed to
                     Yasmin [(Mr. Amlong’s office manager)] . . . the package of the
                     May 6 letter and the April report that Yasmin and Jennifer attached
                     to the notice of production? . . . Best case scenario is that Jennifer
                     and Yasmin unknowingly submitted during discovery (over my
                     signature) a document that you concocted and presented to them,
                     who then presented it to American, as if it were something else.

   Id. at pp. 1–2.


                     At this point, the evidence that I have uncovered . . . has convinced
                     me that you received Dr. Bercaw’s report in April 2016, but in your
                     desire to manage the litigation, decided not to share it with me,
                     concealed it from Dr. Kay . . ., lied about it at your deposition and
                     are continuing to be untruthful to the Court, to American’s lawyers
                     and, most stupidly of all, to your own lawyers.

   Id. at p. 3.

           In light of these lies, Mr. Amlong explained how critical it was for Plaintiff to correct his

   false testimony—belying Mr. Amlong’s argument at the hearing that there was nothing further to

   correct—and accurately predicted that American would seek sanctions.

                     Scott, you do not seem to realize that you are playing with fire here.
                     The logical questions for American’s lawyers to be asking now is,
                     if Patterson’s lawyers are saying that the documents attached to the
                     September production were not obtained from Danny Shellhouse,
                     where did they get the copy of the report that they have just so
                     convincingly argued that Dr. Caddy never received? All we could
                     say is, Scott Patterson gave them to us. And then they are going to
                     ask, but how could he have the report if he testified under oath that
                     he had never seen it. And you are going to have no credible answer
                     to that question. If they ask you that question on the witness stand at
                     trial, that would be devastating before any jury—assuming that
                     American does not bring to the Court’s attention that there is some
                     pretty obvious monkey business going on here, and get the Court to
                     strike your pleading and order you to pay all of American’s fees for
                     having committed a fraud upon the court.

   Id. at p. 3 (emphasis added).




                                                       10
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 11 of 14



          Mr. Amlong went on to correctly identify the steps that should be taken to correct the

   record. He explained that he and Ms. Amlong could no longer continue to represent Plaintiff unless

   Plaintiff would “come clean” and “admit that [he] lied in [his] deposition and [has] concealed

   information from the beginning of this litigation that [Plaintiff] visited Dr. Bercaw and . . . got a

   less-than-favorable result.” Id. at p. 4. Mr. Amlong then proposed two options.

                  By 5 p.m. [September 19, 2018], Karen and I . . . are going to do one
                  of two things:

                  One, start working on a full disclosure that sets the record straight
                  and provides the Court with an explanation of why you acted as you
                  did to try to salvage this lawsuit, or

                  Two, unilaterally disclose to American and to the Court that you did
                  not testify truthfully at your deposition and that you have possessed
                  the Bercaw report ever since it was originally issued, and move to
                  withdraw on the ground that we can no longer represent you.

                  Your choice.

   Id. at p. 4. To date, Mr. Amlong has done neither. Instead, he has repeatedly attempted to cover

   his tracks by presenting an ever-changing story, and needlessly and improperly extending these

   proceedings and causing American to incur attorneys’ fees and expenses.

                                            CONCLUSION

          Mr. Amlong’s conduct is not accidental. Nor is he an innocent victim of Plaintiff’s lies.

   Mr. Amlong has been a willing participant at every step. He has known since April 2016 that Dr.

   Bercaw evaluated Plaintiff and reached concerning findings. Mr. Amlong has known that Plaintiff

   lied at his deposition and would do anything in his power to hide Dr. Bercaw’s existence from

   American and the Court. And Mr. Amlong either knew that Plaintiff fabricated documents or lied

   at the evidentiary hearing. Either way, Mr. Amlong cannot sit idly by and make a mockery of the

   rules of this Court. He had an obligation to correct the record—which he recognized last year.

   Despite knowing exactly what needed to happen a year ago, Mr. Amlong has done nothing to cure

                                                    11
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 12 of 14



   the prejudice. Instead, he has offered explanations and excuses that have turned out to be mostly

   untrue.

             It appears that this is not the first instance in which Mr. Amlong has engaged in improper

   tactics in this court. In Eldredge v. EDCare Mgmt., Inc., 766 F. App’x 901, 905 (11th Cir. 2019),

   the Eleventh Circuit affirmed this Court’s award of sanction against Mr. Amlong and noted that

   Mr. Amlong’s testimony was contrived and appeared to be “an effort to rewrite history.” Indeed,

   as this Court noted, Mr. Amlong used “smoke and mirrors each time [he and his associate] were

   called to account, even to the point of failing to render credible testimony at the final evidentiary

   hearing.” Id.

             American not only had a reasonable basis to include Mr. Amlong in its sanction motions,

   but the evidence confirms Mr. Amlong should be sanctioned along with Plaintiff, and that the

   Amlong Motion itself is frivolous. The Court should thus not only deny the Amlong Motion and

   grant American’s motion for sanctions, but should award American its attorneys’ fees incurred in

   responding to the Amlong Motion.

                                                              Respectfully submitted,

                                                              By: /s/ Michael A. Holt

                                                              Michael A. Holt
                                                              mholt@fisherphillips.com
                                                              Florida Bar No.: 91156
                                                              FISHER & PHILLIPS LLP
                                                              450 East Las Olas Boulevard
                                                              Suite 800
                                                              Fort Lauderdale, Florida 33301
                                                              Telephone: (954) 847-4709

                                                              Mark W. Robertson (Pro Hac Vice)
                                                              mrobertson@omm.com
                                                              O’MELVENY & MYERS LLP
                                                              Time Square Tower, 7 Times Square
                                                              New York, New York 10036

                                                    12
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 13 of 14



                                               Telephone: (212) 326-2000

                                               Tristan Morales (Pro Hac Vice)
                                               tmorales@omm.com
                                               O’MELVENY & MYERS LLP
                                               1625 Eye Street, Northwest
                                               Washington, DC 20006
                                               Telephone: (202) 383-5300

                                               Attorneys for American Airlines, Inc.




                                        13
Case 0:17-cv-60533-JEM Document 254 Entered on FLSD Docket 09/09/2019 Page 14 of 14



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 9th day of September, 2019, the foregoing document

   was filed with the Clerk of the Court using the CM/ECF system and a true and correct copy was

   served on the counsel or parties of record listed below.

                                                        By: /s/ Michael A. Holt
                                                                MICHAEL A. HOLT


                                           SERVICE LIST

   William R. Amlong, Esq.                          Michael A. Holt, Esq.
   WRAmlong@TheAmlongFirm.com                       mholt@fisherphillips.com
   Karen Coolman Amlong, Esq.                       FISHER & PHILLIPS LLP
   KAmlong@TheAmlongFirm.com                        450 East Las Olas Boulevard
   AMLONG & AMLONG, P.A.                            Fort Lauderdale, Florida 33301
   500 Northeast Fourth Street                      Telephone: (954) 847-4709
   Fort Lauderdale, FL 33301                        Facsimile: (954) 525-8739
   Telephone: (954) 462-1983
   Facsimile: (954) 523-3192                        Mark W. Robertson, Esq.
                                                    mrobertson@omm.com
   Noel C. Pace, Esq.                               (Pro Hac Vice)
   (Pro Hac Vice)                                   O’MELVENY & MYERS LLP
   noel.c.pace.esq@gmail.com                        Times Square Tower 7 Times Square
   206 N.W. 91 Street                               New York, New York 10036
   El Portal, Florida 33150                         Telephone: (212) 326-2000
   Telephone: (305) 710-3713                        Facsimile: (212) 326-2061

   (Service via CM/ECF)                             Tristan Morales, Esq.
                                                    tmorales@omm.com
   Counsel for Plaintiff                            (Pro Hac Vice)
                                                    O’MELVENY & MYERS LLP
                                                    1625 Eye Street, Northwest
                                                    Washington, DC 20006
                                                    Telephone: (202) 383-5300
                                                    Facsimile: (202) 383-5414

                                                    (Service via CM/ECF)

                                                    Counsel for American Airlines, Inc.



                                                   14
